Title: From James Madison to George Washington, 26 March 1789
From: Madison, James
To: Washington, George


Dear Sir
New York March 26. 1789.
The inclosed copy of Morgan’s invitation to his fellow Citizens was obtained from one of his friends, and forwarded to me from Pennsylvania. It is the most authentic & precise evidence of the Spanish project that has come to my knowledge. The instrument referred to as retained in Morgan’s hands in order to be signed by the Adventurers, would still further explain the transaction.
No Quorum is yet formed in either House. The Senate want two Members: The House of Reps. four. It is probable that the members from N. Jersey, who are at length proclaimed, two remaining members from Penna. and Col: Coles who halted in Philada. will come in this evening and supply the deficiency in one branch. The Senate have no precise prospect of the small addition required to their present numbers. With unfeigned attachment I am Dear [Sir], respectfully Your Obedt. hble servt.
Js. Madison Jr
 
[Enclosure]
October 3d. 1788.
(put into the hands of confidential people in Penna: & New Jersey for the purpose of procuring followers)
Several Gentlemen who propose to make settlements in the Western Country mean to reconnoitre & survey the same the ensuing Winter. All farmers, Tradesmen &c of good characters, who wish to unite in this scheme & to visit the Country under my direction, shall be provided with boats & provisions for the purpose free of expence, on signing an agreement which may be seen by applying to me at Prospect near Princeton on or before the 8th. day of Ocr. next—or at Fort-pitt by the 10th. day of Novr. next. The boats which will be employed on this expedition are proposed to be from 40 to 60 feet long, to row with 20 oars each, & to carry a number of Swivels. Each man to provide himself with a good firelock or rifle, ammunition & one blanket or more if he pleases. Such as choose tents or other conveniences must provide them for themselves. Every person who accompanies me on this undertaking shall be entitled to 320 Acres of land at ⅛ of a dollar per acre. Those who first engage to have the preference of surveys, wch. however each person may make in such part of the whole tract as he pleases, taking none but his choice of the best lands: provided each survey is either square or oblong whose sides are East, West, North & South; 640 Acres or more being first reserved for a Town which I propose to divide into lots of one acre each & give 600 of them in fee to such Merchants tradesmen &c. as may apply on the spot, & 40 of them to such public uses as the Inhabitants shall from time to time recommend; together with one Out lot of ten acres to each of the first 600 families who shall build & settle in the Town. All persons who settle with me at New Madrid, & their posterity will have the free Navigation of the Mississippi & a Market at New Orleans free from duties for all the produce of their lands, where they may receive payment in Mexican Dollars for their flour, tobacco &c.
It is proposed after fixing on the spot to clear & fence in 100 Acres in a convenient situation, to plant it with Corn, to hire suitable hands to tend it thro’ the summer, & in the next fall winter & spring, to distribute it to New Settlers at ⅛ of a dollar per Bushel, that they may have a dependence so far as this will go: And as Buffaloes & other Game are very plenty in the Neighbourhood, there can be no want of provision, contractors being ready to engage to deliver fresh beef & Venison throughout the year at 1 Penny Per lb. Credit will be given to those who desire it, as well for the land as for the provisions, & payment recd. in future produce. All persons will be assisted in building a house, clearing a spot of ground, & in getting in their first crops. Horned Cattle, horses & swine will be delivered to the settlers at New Madrid in such quantities as they shall stand in need of at first, at very reasonable rates for Cash or future produce. Those who settle at New-Madrid in this or the ensuing year shall have Plough-Irons or other Iron works & farming Utensils transported down the Ohio gratis; also their Cloathing, bedding, Kitchen furniture & certain other articles which may not be too bulky.
School Masters will be engaged immediately for the instruction of Youth—Ministers of the Gospel will meet with encouragement & grants of land made in fee to each of every denomination who may agree with a Congregation before the year 1790; besides particular grants of tracts of land to each Society.
This new City is proposed to be built on a high bank of the Mississippi River, near the mouth of the Ohio in the richest & most healthy part of the Western Country, about the latitude of 37°.
Those who wish for further information will be pleased to apply to me in person as above-mentioned, or at the New City of Madrid after the 1st. day of next December where the Surveyors will attend to lay out the Lands.
(Copy)  (Signed / George Morgan)
